238 S.W.3d 204 (2007)
Eric ALLEE and Pamela Allee, Respondents,
v.
George GILKEY, Jr., Appellant.
No. WD 67513.
Missouri Court of Appeals, Western District.
October 9, 2007.
Motion for Rehearing and/or Transfer Denied November 20, 2007.
Bernard Thomas Schmitt, Esq., Kansas City, MO, for appellant.
Paula L. Brown, Esq., Kansas City, MO, for respondents.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 20, 2007.

ORDER
George Gilkey ("Gilkey") appeals a Jackson County Circuit Court judgment denying his motion to set aside a default judgment entered in favor of Eric and Pamela Allee ("the Allees") in a personal injury suit. In response to Gilkey's appellate brief, the Allees have filed a motion to strike that brief for failure to comply with Rule 84.04, and to dismiss the appeal, which is taken up with the appeal. Rather *205 than dismiss the appeal on procedural grounds, this court extends discretionary review to the merits of Gilkey's appeal. Having carefully considered Gilkey's claims on appeal, we find that the trial court judgment under review is not in error. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b)